Determination of respondent Commissioner, dated July 15, 2001, which found petitioner guilty of using excessive force and directed that he be suspended for 20 days without pay, unanimously confirmed, the *268petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael Stallman, J.], entered December 13, 2001), dismissed, without costs.
Substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181), including the testimony of the complainant, supported the specification charging petitioner with using excessive force by striking a civilian in the nose while he was handcuffed. No basis exists to disturb respondent’s findings of credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty imposed does not shock our sense of fairness (see id. at 445; Matter of Hickey v Ward, 161 AD2d 495). Concur — Saxe, J.P., Buckley, Rosenberger, Lerner and Gonzales, JJ.